DETAILED ACTION
	In Reply filed on 12/17/2021 Claims 1- 3, 5- 6, and 8- 15 are pending. Claims 1- 3, 5, 8- 10, and 14 are currently amended. Claims 4 and 7 are canceled. Claims 1- 3, 5- 6, and 8- 15 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and MPEP 2114 for further details.
	Limitations regarding the apparatus’ ability to move (e.g., stationary lower mold component, first and second upper mold parts movable in a sideways direction) are given patentable weight to the extent which effects the structure of the claimed mold. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 3, 11, 13- 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2011/0100542 A1 (“Faulkner”).
Regarding claim 1, Faulkner teaches a mold for manufacturing a wind turbine blade, the mold comprising:
a stationary lower mold component (3, 4); and
an upper mold component split into a first upper mold part and a second upper mold part (5, 6) along a longitudinal axis of the wind turbine blade (Figs. 1- 3 and [0030]); 
wherein the first upper mold part and the second upper mold part are each movable in a sideways direction with respect to the stationary lower mold component (Figs. 1- 3 and [0030] teach the mold parts 5, 6 being rotated with respect to mold parts 3, 4; the angular displacement of mold parts 5, 6 involves a sideways/horizontal component, a vertical component, and a rotational component);
wherein the lower mold component and the upper mold component form a mold cavity in a shape of the wind turbine blade (Figs. 1- 3 and Abstract).

Regarding claim 2, Faulkner teaches at least one of the first upper mold part and the second upper mold part moves sideways with respect to the stationary lower mold component to open the mold cavity (Figs. 1- 3 and [0030] teach the mold parts 5, 6 being rotated with respect to mold parts 3, 4; the angular displacement of mold parts 5, 6 involves a sideways/horizontal component, a vertical component, and a rotational component).

Regarding claim 3, Faulkner teaches at least one of the first upper mold part and the second upper mold part is movably connected to the stationary lower mold component to open and close the mold cavity (Figs. 1- 3 and [0030] teach joints 10, 11 connecting the mold parts 5, 6 to mold parts 3, 4 to open/close the cavity).

Regarding claim 11, Faulkner teaches the first upper mold part and the second upper mold part are further split along a transverse axis of the wind turbine blade (Figs. 1- 3).

Regarding claim 13, Faulkner teaches a method comprising:
	manufacturing the wind turbine blade using the mold according to claim 1 (Figs. 1- 3, [0030] and Abstract).
	
Regarding claim 14, Faulkner teaches moving at least one of the first upper mold part and the second upper mold part sideways with respect to the stationary lower mold component to open the cavity (Figs. 1- 3 and [0030] teach the mold parts 5, 6 being rotated with respect to mold parts 3, 4; the angular displacement of mold parts 5, 6 involves a sideways/horizontal component, a vertical component, and a rotational component).

Regarding claim 15, Faulkner teaches the wind turbine blade is manufactured inside the mold by an autoclave process and/or a resin infusion process and/or by applying vacuum to the mold cavity [0021].

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0100542 A1 (“Faulkner”).
Regarding claim 5, Faulkner teaches guide elements provided for precise alignment of manufacturing mold parts on each other or to each other [0017].
Faulkner does not explicitly teach guide rails configured to guide, for opening the mold cavity, one of the first upper mold part and the second upper mold part from a position in which the mold cavity is closed to a position in which one of the first upper mold part and the second upper mold part is positioned adjacent to the stationary lower mold component and the mold cavity is open.
However, mold guide rails are known in the art for guiding a movable mold party during its opening/closing movement. Thus, one of ordinary skill in the art would have found it obvious before the effective filing date to modify the mold of Faulkner to provide conventional guide rails for guiding at least one of the upper mold parts during opening/closing thereof in order to 

Regarding claim 10, Faulkner teaches moving at least one of the first upper mold part and the second upper mold part sideways (Figs. 1- 3 and [0030] teach the mold parts 5, 6 being rotated with respect to mold parts 3, 4; the angular displacement of mold parts 5, 6 involves a sideways/horizontal component, a vertical component, and a rotational component).
Faulkner does not explicitly teach an actuator.
It is well known and conventional to implement actuators to move molds in the molding art. It would have been obvious to one with ordinary skill in the art to modify Faulkner to incorporate a conventional actuator motivated by increasing productivity by minimizing manual labor by the machine operator and in order to facilitate automation of the machine operation.

Claims 6 and 8- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0100542 A1 (“Faulkner”) in view of US 2015/0336334 A1 (“Robinson”).
Regarding claim 6, Faulkner does not explicitly teach at least one of the first upper mold part and the second upper mold part is configured to serve as a scaffolding for workers to stand on and reach into the mold cavity.
Robinson teaches at least one of the first upper mold part and the second upper mold part is configured to serve as a scaffolding for workers to stand on and reach into the mold cavity (Figs. 1- 3 and [0077-0078] teach an operator may access upper surface 32us of molds 32, 34 via support ladder 200).
Robinson – [0006-0009]).

Regarding claim 8, Faulkner teaches the mold is capable of providing movement to the first upper mold party sideways and downwards with respect to the stationary lower mold component into a position in which the first upper mold part is adjacent to the stationary lower mold component (Figs. 1- 3 and [0030] teach the mold parts 5, 6 being rotated with respect to mold parts 3, 4; the angular displacement of mold parts 5, 6 involves a sideways/horizontal component, a vertical component, and a rotational component).
Faulkner does not explicitly teach the scaffolding.
Robinson teaches the scaffolding (Figs. 1- 3 and [0077-0078] teach an operator may access upper surface 32us of molds 32, 34 via support ladder 200).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Faulkner to incorporate the scaffolding as taught in Robinson motivated by reasons set forth in claim 6.

Regarding claim 9, Faulkner teaches at least one of the first upper mold part and the second upper mold part has been moved sideways with respect to the stationary lower mold component to open the mold cavity (Figs. 1- 3 and [0030] teach the mold parts 5, 6 being rotated with respect to mold parts 3, 4; the angular displacement of mold parts 5, 6 involves a sideways/horizontal component, a vertical component, and a rotational component).
Faulkner does not explicitly teach the scaffolding is a horizontal platform
Figs. 1- 3 and [0077-0078] teach an operator may access the horizontal, upper surface 32us of molds 32, 34 via support ladder 200).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Faulkner to incorporate the horizontal scaffolding as taught in Robinson motivated by reasons set forth in claim 6.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0100542 A1 (“Faulkner”) in view of US 2012/0091627 (“Schibsbye”), USP 8951034 (“Christiansen”), or EP 2952315 (“Nielsen”).
Regarding claim 12, Faulkner does explicitly teach a sealing means configured to seal the first upper mold part and the second upper mold part against each other, wherein, the sealing means is arranged on an outer surface of the first upper mold part and the second upper mold part or between the first upper mold part and the second upper mold part.
Schibsbye, Christiansen, and Nielsen each teach a sealing means configured to seal the first upper mold part and the second upper mold part against each other, wherein, the sealing means is arranged on an outer surface of the first upper mold part and the second upper mold part or between the first upper mold part and the second upper mold part (Schibsbye – [0055], sealing element 501; Christiansen – Col. 7 lines 8- 12; and Nielsen – Figs. 11-12, sealing elements 1101).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Faulkner to incorporate the sealing means taught Schibsbye, Christiansen, and Nielsen in order to reliably enclose the mold cavity for dimensional accuracy of the molded product and/or in order to make the mold parts air-tight to facilitate the use of vacuum during the molding process.

Claims 1- 3, 5, 10- 11, and 13- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-232141 (“Yoshida”) in view of US 2011/0100542 A1 (“Faulkner”).
Regarding claim 1, Yoshida teaches a mold for manufacturing a wind turbine blade (Abstract and [0001]), the mold comprising:
a stationary lower mold component (8a); and
an upper mold component split into a first upper mold part and a second upper mold part (8b, 12b) along a longitudinal axis of the wind turbine blade (Figs. 9- 11 and [0028-0032]); 
wherein one of the first upper mold part and the second upper mold part is movable in a sideways direction with respect to the stationary lower mold component (Figs. 9- 11 and [0028-0032] teaches mold part 12b movable in sideways direction 13);
wherein the lower mold component and the upper mold component form a mold cavity in a shape of the wind turbine blade (Figs. 9- 11 and [0028-0032]).
Yoshida does not explicitly teach each of the first upper mold part and the second upper mold part being movable in a sideways direction. 
Faulkner teaches the molds (5, 6) being parted along a separation plane (1) at an uppermost point of the cavity (Figs. 1- 3 and [0030]).
One having ordinary skill in the art before the effective filing date would have found it obvious—in light of the horizontally movable mold of Yoshida and separation plane configuration of Faulkner—that the limitation requiring each of the first upper mold part and the second upper mold part being movable in a sideways direction is nothing more than the duplication of parts for a multiple effect and could seek the benefit of easily releasing the molded product without damaging the molded product. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) for further details.

Regarding claim 2, Yoshida teaches at least one of the first upper mold part and the second upper mold part moves sideways with respect to the stationary lower mold component to open the mold cavity (Figs. 9- 11 and [0028-0032] teaches mold part 12b movable in sideways direction 13 with respect to mold part 8a).

Regarding claim 3, Yoshida teaches at least one of the first upper mold part and the second upper mold part is movably connected to the stationary lower mold component to open and close the mold cavity (Figs. 9- 11 and [0028-0032] teaches mold part 12b movable in sideways direction 13 with respect to mold part 8a in order to open/close the mold cavity therebetween).

Regarding claim 5, Yoshida does not explicitly teach guide rails configured to guide, for opening the mold cavity, one of the first upper mold part and the second upper mold part from a position in which the mold cavity is closed to a position in which one of the first upper mold part and the second upper mold part is positioned adjacent to the stationary lower mold component and the mold cavity is open.
Faulkner teaches guide elements provided for precise alignment of manufacturing mold parts on each other or to each other [0017].
However, mold guide rails are known in the art for guiding a movable mold party during its opening/closing movement. Thus, one of ordinary skill in the art would have found it obvious before the effective filing date to modify the mold of Yoshida in view of Faulkner to provide conventional guide rails for guiding at least one of the upper mold parts during opening/closing thereof in order to facilitate movement of the movable mold parts and in order to accurately guide the movable mold parts to thereby assure accurate repeated positioning of the movable mold parts in the mold-closed position.

Regarding claim 10, Yoshida teaches moving at least one of the first upper mold part and the second upper mold part sideways (Figs. 9- 11 and [0028-0032] teaches mold part 12b movable in sideways direction 13).
Yoshida does not explicitly teach an actuator.
It is well known and conventional to implement actuators to move molds in the molding art. It would have been obvious to one with ordinary skill in the art to modify Yoshida to incorporate a conventional actuator motivated by increasing productivity by minimizing manual labor by the machine operator and in order to facilitate automation of the machine operation.

Regarding claim 11, Yoshida teaches the first upper mold part and the second upper mold part are further split along a transverse axis of the wind turbine blade (Figs. 9- 11).

Regarding claim 13, Yoshida teaches a method comprising:
	manufacturing the wind turbine blade using the mold according to claim 1 (Figs. 9- 11 and [0028-0032] teaches mold part 12b movable in sideways direction 13. See also rejection of claim 1).
	
Regarding claim 14, Yoshida teaches moving at least one of the first upper mold part and the second upper mold part sideways with respect to the stationary lower mold component to open the cavity (Figs. 9- 11 and [0028-0032] teaches mold part 12b movable in sideways direction 13 with respect to mold part 8a in order to open/close the mold cavity therebetween).

Regarding claim 15, Yoshida teaches the wind turbine blade is manufactured inside the mold by an autoclave process and/or a resin infusion process and/or by applying vacuum to the mold cavity [0033- 0034].

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-232141 (“Yoshida”) and US 2011/0100542 A1 (“Faulkner”) in view of US 2015/0336334 A1 (“Robinson”).
Regarding claim 6, Yoshida does not explicitly teach at least one of the first upper mold part and the second upper mold part is configured to serve as a scaffolding for workers to stand on and reach into the mold cavity.
Robinson teaches at least one of the first upper mold part and the second upper mold part is configured to serve as a scaffolding for workers to stand on and reach into the mold cavity (Figs. 1- 3 and [0077-0078] teach an operator may access upper surface 32us of molds 32, 34 via support ladder 200).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Yoshida to incorporate the scaffolding as taught in Robinson motivated by more easily accessing the work-piece’s top portion and all portions of the mold (Robinson – [0006-0009]).

Regarding claim 9, Yoshida teaches at least one of the first upper mold part and the second upper mold part has been moved sideways with respect to the stationary lower mold component to open the mold cavity (Figs. 9- 11 and [0028-0032] teaches mold part 12b movable in sideways direction 13 with respect to mold part 8a in order to open/close the mold cavity therebetween).
Yoshida does not explicitly teach the scaffolding is a horizontal platform
Robinson teaches the scaffolding is a horizontal platform (Figs. 1- 3 and [0077-0078] teach an operator may access the horizontal, upper surface 32us of molds 32, 34 via support ladder 200).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-232141 (“Yoshida”) and US 2011/0100542 A1 (“Faulkner”) in view of US 2012/0091627 (“Schibsbye”), USP 8951034 (“Christiansen”), or EP 2952315 (“Nielsen”).
Regarding claim 12, Yoshida does explicitly teach a sealing means configured to seal the first upper mold part and the second upper mold part against each other, wherein, the sealing means is arranged on an outer surface of the first upper mold part and the second upper mold part or between the first upper mold part and the second upper mold part.
Schibsbye, Christiansen, and Nielsen each teach a sealing means configured to seal the first upper mold part and the second upper mold part against each other, wherein, the sealing means is arranged on an outer surface of the first upper mold part and the second upper mold part or between the first upper mold part and the second upper mold part (Schibsbye – [0055], sealing element 501; Christiansen – Col. 7 lines 8- 12; and Nielsen – Figs. 11-12, sealing elements 1101).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Yoshida to incorporate the sealing means taught Schibsbye, Christiansen, and Nielsen in order to reliably enclose the mold cavity for dimensional accuracy of the molded product and/or in order to make the mold parts air-tight to facilitate the use of vacuum during the molding process.

Response to Arguments
12/17/2021 have been fully considered but they are not persuasive.
Applicant argues that Faulkner does not teach or render obvious “wherein the first upper mold part and the second upper mold part are each movable in a sideways direction with respect to the stationary lower mold component” as recited in amended claim 1. Applicant submits that mold part 3 of Faulkner is stationary but mold part 5 is not capable of moving in a sideways direction.
The Examiner respectfully disagrees. The Examiner respectfully submits that the movement described in Faulkner comprises sideways, vertical, and rotational components because the molds 5, 6 are rotated about a peripheral point of the molds. In other words, comparing the molds 5, 6 depicted in Figs. 1- 2 with the molds 5, 6 depicted in Fig. 3, one can clearly see that the molds 5, 6 have moved sideways from their original position. Thus, the Examiner respectfully submits that Faulkner teaches the mold parts 5, 6 are capable of moving in a sideways direction.
Alternatively, Yoshida in view of Faulkner teach the limitation of both molds capable of moving in a sideways direction as claimed. Yoshida in Figs. 9- 11 and [0028-0032] teaches a mold capable of moving sideways with respect to a stationary base mold and Faulkner teaches the molds 5, 6 being parted along a separation plane 1 at an uppermost point of the cavity in Figs. 1- 3 and [0030]. One having ordinary skill in the art before the effective filing date would have found it obvious that the limitation requiring each of the first upper mold part and the second upper mold part being movable in a sideways direction is nothing more than the duplication of parts for a multiple effect and could seek the benefit of easily releasing the molded product without damaging the molded product. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) for further details.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LEITH S SHAFI/Primary Examiner, Art Unit 1744